 ISLAND CONSTRUCTION CO., INC., ETC.13left the office manager in charge. Johnson had no authority to shift employees fromone job to another unless specifically directed to do so by Berry, and he had noauthority to hire or fire.Although he criticized employees for poor work, he had noauthority to discipline them. In a piehearing statement he made for the Board, hecharacterized himself as a leadman.He was paid on an hourly basis. On thisevidence, I decided that Johnson was not a supervisor within the meaning of the ActAlthough Johnson spoke openly to other employees about the subject of the Unionand indicated his disapproval and told the employees that they could have done betterby going direct to Berry rather than going into the Union and that the Companywould not buy a package deal from the Union and would close down and do thework in Houston first, there is no evidence that Berry authorized Johnson to makethese statements, that he approved of his making the statements, or even knew thatJohnson had made themThere is no basis for inferring an authorization or adoptionof Johnson's words from anything said by Berry on April 19, 1961, as alleged in thecomplaint.IV.THE EFFECT OF TILE UNFAIR LAIIOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Upon the basis of, the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By interfering with, restraining, and coercing employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Island Construction Co., Inc., and/or Pearl Harbor HeightsDevelopers,a Joint Venture IandILWU Local 142(Building,Supply,Construction and Maintenance Division),Petitioner.Case No. 37-RC-731. January 3, 7,962DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John Al. Dyer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.1The Employer's name appears as corrected at the hearing135 NLRB No. 1. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to representcertain em-ployees of the Employer.23.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:Island Construction Co. is engaged in the construction of housingin the State of Hawaii. It has also entered into a joint venture withWaiahole Water Co., Ltd., for the construction of a housing develop-ment in the Pearl Harbor Heights area. Island Construction Co. andthe joint venture, known as Pearl Harbor Heights Developers,are re-ferred to herein as the Employer.On or about October 31, 1960, a representative of the Intervenor metwith the Employer, claimed that it represented a majority of the em-ployees of both enterprises, and requested negotiation of collective-bargaining agreements.The Employer stated that it wouldrequireproof of the Intervenor's majority status and that it would not enterinto negotiations until such proof was furnished.Either that day or the next day, November 1, 1960, a representativeof the Petitioner met with Mr. Pao, president of Island ConstructionCo. and manager of the joint venture, also demanding recognition onthe basis of its claim that it represented a majority of the carpentersand carpenter helpers at all the various jobsites at which the Employerwas then working .3When Pao refused to negotiate with the Pe-titioner, he was advised that it, would file a petition and proceed to aBoard-conducted election if the Employer so desired. Pao stated thatalthough he had no contracts with any labor organiaztion at that time,he would have to think the matter over before dealing further with thePetitioner.The Parties agreed that they would meeton call at somelater time but no definite appointment was made.On November 8,- 1960, representatives of the Intervenor presentedthe Employer with authorization cards signed by a majority of theemployees of both enterprises.The cards were checked against theEmployer's payroll list, and since the Employer was satisfied that theIntervenor had established its majority status, it negotiated andentered into identical but separate agreements with the Intervenor foreach enterprise.The agreements require newlyhired employees tojoin the Union not later than the eighth day of their employment.Having heard rumors that bargaining agreements had been signedwith the Intervenor, the Petitioner, on November 10, filed the instant2United Brotherhood of Carpenters & Joiners of America, Local 745, AF7 CIO, waspermitted to intervene at the healing on the basis of its current collective-bargainingagreements with the Employer3It appears that prior to the hearing the Petitioner was not aware that the Employerconsisted of tww o separate legal entitiesHence, the Petitioner demanded recognition in asingle unit and filed one petition covering the employees of both enterprises ISLAND CONSTRUCTION CO., INC., ETC.15petition with the Board.The Employer and the Intervenor contendthat their agreements are bars to this petition, and accordingly movedto dismiss the petition on that ground.The Petitioner asserts that thecontracts are not bars on the ground that the final proviso to Section8(f) of the Act specifically negates the validity of the Employer'sand Intervenor's contention.Section 8 (f) of the Act provides in pertinent part, as follows :(f) It shall not be an unfair labor practice under subsections(a) and (b) of this section for an employer engaged primarilyin the building and construction industry to make an agreementcovering employees engaged (or who, upon their employment,will be engaged) in the building and construction industry witha labor organization of which building and construction employ-ees are members(not established, maintained, or assisted by anyaction defined in section 8 (a) of this Act as an unfair labor prac-tice) because (1) the majority status of such labor organizationhas not been established under the provisions of section 9 of thisAct prior to the making of such agreement; or (2) such agreementrequires as a condition of employment, membership in such labororganization after the seventh day following the beginning ofsuch employment or the effective date of the agreement, which-ever is later, .. . Provided further,That any agreement whichwould be invalid, but for clause (1) of this subsection, shall notbe a bar to a petition filed pursuant to section 9 (c) or 9 (e) .The proviso states that an agreement lawful under Section 8(f)may nonetheless not serve as a bar to a petition when the majoritystatus of the contracting union has not been established pursuantto Section 9.A union obtains exclusive representative status byestablishing that a majority of the employees in an appropriate unithave selected it as their representative, either in a Board-conductedelection, pursuant to Section 9(c) or by other voluntary designation,pursuant to Section 9(a).A union selected under either subsectionof Section 9 is entitled to recognition as the representative of theemployees and to negotiate an agreement on their behalf.We see nojustification to limit Section 8(f) (1) as meaning that the union's rep-resentative status may only be acquired by certification, or that recog-nition accorded under Section 9(a) is not an equally suitable methodfor determining whether the proviso to Section 8(f) applies.Here,the Employer is engaged in the building and construction industryand has entered into agreements with the Intervenor (not established,maintained, or assisted by the Employer) ,4 which proved its majorityin a manner recognized as valid under Section 9(a).We conclude,A Charges alleging a violation of Section8(a) (2)with respect to the recognition ofthe Intervenorby the Employerwere foundto be without merit by the Regional Director. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefore, that the agreements entered into pursuant to such recogni-tion remain as bars despite the proviso to Section 8 (f) .5The Petitioner also contends that, even if the Board finds that theagreements here are bars despite the proviso to Section 8 (f), the Boardshould nevertheless find that the Petitioner's "substantial claim" forrecognition prior to the execution of the agreements is sufficient groundfor directing an election here.In advancing this contention, thePetitioner relies uponGreenpoint Sleep Products,128 NLRB 548, inwhich the Board construed the "substantial claim" rule ofDeluxeMetal Furniture Company,121 NLRB 995, 998, to cover situationswhere a petitioner was lulled into a false sense of security by an em-ployer who led it 'to believe that recognition would not be granted orany contract be entered into with any union until after a Board elec-tion. 'In the. instant case, in the face of the Petitioner's demand forrecognition and offer to submit' to a Board election, Pao, the Em-ployer's president, indicited only that he would think the matter overand that a further meeting would have to be held.We believe thatthese statements fall short of a commitment by the Employer that nounion would be recognized except pursuant to a Board-directed elec-tion.Accordingly, we reject this contention of the Petitioner andgrant the motion of the Intervenor and the Employer to dismiss thepetition.'[The Board dismissed the petition.]58 S. Burford, Inc,130 NLRB 1641, is distinguishable from the instant case. InBurford,the agreement was held not to be a bar since it had been entered into as aprehire contract,that is, at a time when the contracting unions had not and could nothave demonstrated their majority status under Section 96 Since we are dismissing the petition on the above grounds, we find it unnecessary toconsider the contentions of the parties on other issues in the caseBrookside Industries,Inc.andLouise J. Moore.Case No. 11-CA-1697.January 4, 1962DECISION AND ORDEROn April 24, 1961, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He further found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended that such allegations be dismissed.There-135 NLRB No. 4.